UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4808



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELON RENARDO HARDIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-01-559)


Submitted:   September 30, 2005           Decided:   October 18, 2005


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew D. Grimes, ANDREW D. GRIMES, P.A., North Charleston, South
Carolina, for Appellant. Jonathan S. Gasser, Acting United States
Attorney, Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelon Renardo Hardin was convicted on several federal

drug and firearms charges and, on resentencing, the district court

imposed an aggregate sentence of 528 months’ imprisonment.             The

district court also specified an identical alternate sentence of

528 months pursuant to this court’s recommendation in United

States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order), opinion

issued by 381 F.3d 316, 353-54 (4th Cir. 2004) (en banc), cert.

granted and judgment vacated, 125 S. Ct. 1051 (2005).

            Hardin appeals, challenging the constitutionality of his

sentence in light of the Supreme Court’s decision in United States

v. Booker, 125 S. Ct. 738 (2005).       Hardin specifically argues that

his sentence was unconstitutionally enhanced based on findings by

the court, rather than the jury.           He also contends that the

alternate sentence is unreasonable, because the district court did

not consider the relevant factors before imposing the sentence.

            Because   the   alternate   sentence    the   district   court

pronounced in the event the federal sentencing guidelines were

invalidated was identical to the sentence imposed under the federal

sentencing guidelines as they existed at that time, we conclude

that any error resulting from the district court’s determination of

Hardin’s sentence under a mandatory sentencing guideline regime was

harmless.    See Booker, 125 S. Ct. at 769.        We note that, contrary

to Hardin’s assertion, the district court did consider the factors


                                  - 2 -
in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), before imposing

the alternate sentence.       Therefore, we affirm Hardin’s sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -